Case: 2:19-cv-00064-DLB-CJS Doc #: 49 Filed: 10/21/20 Page: 1 of 2 - Page ID#: 383

                                                                                        Eastern D1strtot ot Xentuoky
                                                                                              FILED
                              UNITED STATES DISTRICT COURT                                    OCT 21 2020
                              EASTERN DISTRICT OF KENTUCKY                                      AT COVINGTON
                                                                                               ROBERT R. CARR
                                   NORTHERN DIVISION                                       CLERK U.S. DISTRICT COURT

  CROSSWATER CANYON, INC.                               Civil Action No. 2:19-cv-64-DLB-CJS
  and ARK ENCOUNTER, LLC
                                     Plaintiffs,
   -v-

  ALLIED WORLD ASSURANCE COMPANY                                 AGREED ORDER OF DISMISSAL
  (U.S.) Inc., et al.
                                     Defendants.


          Pursuant to Rule 4l(a)(l)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs

   Crosswater Canyon, Inc. and Ark Encounter, LLC (collectively, "Plaintiffs") and Defendants

  Allied World Assurance Company (U.S.) Inc., Certain Underwriters at Lloyd's, HDI Global

   Specialty SE, Blackboard Specialty Insurance Company, and General Security Indemnity

   Company of Arizona (collectively, "Defendants"), having fully and finally settled all matters

   between them and having entered into a binding confidential Settlement Agreement and Release,

   dated on or about October 7, 2020, hereby submit this proposed Agreed Order of Dismissal.

          The Court having been advised that the above-referenced matter has been resolved in its

   entirety, this action is DISMISSED WITH PREJUDICE, with each party to bear its own.costs,

   expenses, and attorneys' fees. The parties' respective obligations under the terms of the Settlement

   Agreement and Release are hereby incorporated and made part of this Order, and the Court shall

   retain jurisdiction over this matter to ensure completion of the parties' settlement obligations and

   to enforce the terms of the Settlement Agreement and Release.

          SO ORDERED.                                         t\;;:tU~a...
                                                        ,; ~~·         ~~    . S~ned By:
          This   ~'tiay     of October, 2020.           j-
                                                        f .
                                                                             ~    . .         .
Case: 2:19-cv-00064-DLB-CJS Doc #: 49 Filed: 10/21/20 Page: 2 of 2 - Page ID#: 384




  HAVE SEEN AND AGREED TO:

  Isl Amanda B. Stubblefield                          Isl Cheryl L. Mondi
  Steven C. Coffaro (KBA No. 86202)                   Peter E. Kanaris (pro hac vice)
  Amanda B. Stubblefield (KBA No. 96213)              Cheryl L. Mondi (pro hac vice)
  KEATING MUETHING & KLEKAMP PLL                      HINSHAW & CULBERTSON LLP
  One East Fourth Street, Suite 1400                  151 North Franklin Street, Suite 2500
  Cincinnati, OH 45202                                Chicago, IL 60606
  Telephone: 513-579-6400                             Telephone: 312-704-3630
  Fax:513-579-6457                                    Fax: 312-704-3001
  steve.coffaro@kmklaw.com                            PKanaris@hinshawlaw.com
  astubblefield@kmklaw.com                            CMondi@hinshawlaw.com

  Attorneys for Plaintiffs, Crosswater Canyon,        and
  Inc. and Ark Encounter, LLC
                                                      Vincent P. Antaki
                                                      REMINGER Co., LPA
                                                      525 Vine Street, Suite 1500
   Isl Edward M O'Brien
                                                      Cincinnati, OH 45202
  James M. Burd
                                                      Telephone: 513-45 5-4031
  Edward M. O'Brien
                                                      Fax: 513-721-2553
  WILSON ELSER MOSKOWITZ EDELMAN &
                                                      vantaki@reminger.com
  DICKER, LLP
  100 Mallard Creek Road, Suite 250                   Attorneys for Defendant, Allied World
  Louisville, KY 40207                                Assurance Company (U.S.) Inc.
  Telephone: 502-238-8500
  james.burd@wilsonelser.com
  edward.obrien@wilsonelser.com

  Attorneys for Defendants, Certain
  Underwriters at Lloyd's, Global Specialty SE,
  Blackboard Specialty Insurance Co., &
  General Security Indemnity Company ofAriz.




  10338491.1




                                                  2
